AFFIRM; Opinion Filed April 16, 2013.




                                          S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-00558-CR

                          BRADLEY DEAN HENSLEY, Appellant
                                                 V.
                            THE STATE OF TEXAS, Appellee

                           On Appeal from the 15th Judicial District Court
                                      Grayson County, Texas
                                  Trial Court Cause No. 059872

                                 MEMORANDUM OPINION
                            Before Justices Moseley, O’Neill, and Lewis
                                    Opinion by Justice Moseley
       Bradley Dean Hensley pleaded guilty to one count of aggravated assault with a deadly

weapon. Asserting a single issue on appeal, Hensley argues he received ineffective assistance of

counsel in violation of his Sixth Amendment rights. The background and facts of the case are

well known to the parties; thus, we do not recite them here. Because all dispositive issues are

settled in law, we issue this memorandum opinion. TEX. R. APP. P. 47.2(a), 47.4. We affirm the

trial court’s judgment.

       After entering Hensley’s guilty plea, the trial court deferred adjudication of guilt and

placed Hensley on community supervision. Approximately a year later, the State filed a motion

to proceed with an adjudication of guilt alleging Hensley violated the terms of his community

supervision. The State later amended its motion to allege Hensley violated additional terms of
his community supervision. Hensley entered an open plea of true to the allegations in the State’s

motion. Following a punishment hearing, the trial court adjudicated Hensley guilty on his

original plea and sentenced him to eight years’ confinement. Hensley filed a motion for new

trial asserting ineffective assistance of counsel during the adjudication process. Following a

hearing, the trial court denied Hensley’s motion. Hensley appealed.

       Hensley argues he receive ineffective assistance of counsel at his punishment hearing

because his attorney failed to: (1) have Hensley examined by a psychiatrist; (2) enroll Hensley in

a rehabilitation program; (3) seek discovery from the State; (4) engage the State to negotiate an

agreed sentence; (5) call two witnesses whose testimony would have supported Hensley; and (6)

investigate whether an adverse witness would testify favorably for Hensley before calling the

witness.

       We review a trial court’s denial of a motion for new trial for an abuse of discretion,

“reversing only if the trial judge’s opinion was clearly erroneous and arbitrary.” See Riley v.

State, 378 S.W.3d 453, 456 (Tex. Crim. App. 2012). A trial court abuses its discretion “if no

reasonable view of the record could support the trial court’s ruling.”

       To successfully assert an ineffective assistance of counsel challenge, an appellant must

show that (1) counsel’s representation fell below an objective standard of reasonableness, and (2)

the deficient performance prejudiced the defendant. See Andrews v. State, 159 S.W.3d 98, 101

(Tex. Crim. App. 2005) (citing Strickland v. Washington, 466 U.S. 668, 694 (1984)). Our review

of counsel’s performance is highly deferential and we assume counsel’s conduct fell within the

wide range of reasonable professional assistance. See id. An ineffective assistance claim must

be “firmly founded in the record,” and the record must “affirmatively demonstrate” the claim has

merit. Goodspeed v. State, 187 S.W.3d 390, 392 (Tex. Crim. App. 2005).
          Even if we were to assume Hensley made a sufficient showing that his counsel’s

representation was deficient, Hensley failed to show any prejudice to his defense. Hensley’s

argument on appeal is that “[h]ad [counsel] acted in the role of competent counsel it is likely Mr.

Hensley would have received a lesser sentence than what was received because the [c]ourt was

not presented with facts that were favorable to Mr. Hensley.” There are no facts in the record to

support this argument. See id. Thus, Hensley failed to show a reasonable probability that but for

counsel’s alleged errors the result would have been different. See Andrews, 159 S.W.3d at 101.

          Because Hensley failed to meet his burden, we conclude the trial court did not abuse its

discretion by denying Hensley’s motion for new trial. We overrule Hensley’s sole issue on

appeal.

          We affirm the trial court’s judgment.




                                                    /Jim Moseley/
                                                    JIM MOSELEY
DO NOT PUBLISH                                      JUSTICE
TEX. R. APP. P. 47
120558F.U05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                        JUDGMENT

BRADLEY DEAN HENSLEY, Appellant                   On Appeal from the 15th Judicial District
                                                  Court, Grayson County, Texas
No. 05-12-00558-CR         V.                     Trial Court Cause No. 059872-15.
                                                  Opinion delivered by Justice Moseley.
THE STATE OF TEXAS, Appellee                      Justices O'Neill and Lewis participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 16th day of April, 2013.




                                                 /Jim Moseley/
                                                 JIM MOSELEY
                                                 JUSTICE